Case: 12-60557       Document: 00512242991         Page: 1     Date Filed: 05/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 15, 2013
                                     No. 12-60557
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LUIS TORRES-CORONADO,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A041 842 465


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
       Luis Torres-Coronado, a native and citizen of Mexico, petitions for review
of the decision of the Board of Immigration Appeals (BIA) dismissing his appeal
from the Immigration Judge’s (IJ) denial of his application for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).
The BIA concluded, relevant to the instant petition, that Torres-Coronado had
failed to show that any protected ground would be “one central reason” for any
future persecution. It also concluded that Torres-Coronado had not shown that

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60557     Document: 00512242991       Page: 2   Date Filed: 05/15/2013

                                   No. 12-60557

he would “more likely than not” be tortured with the consent or acquiescence of
public officials.
      We review the order of the BIA and will consider the underlying decision
of the IJ only if it influenced the BIA’s decision. Zhu v. Gonzales, 493 F.3d 588,
593 (5th Cir. 2007). Findings of fact are reviewed for substantial evidence and
will not be reversed unless “the evidence was so compelling that no reasonable
factfinder could conclude against it.” See Wang v. Holder, 569 F.3d 531, 536-37
(5th Cir. 2009). Among the findings that we review for substantial evidence are
factual conclusions that an alien is not eligible for asylum, withholding of
removal, or relief under the CAT. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
2005).
      To obtain asylum, an alien must qualify as a refugee, which is defined as
a person “who is outside of his country and is unable or unwilling to return
because of persecution or a well-founded fear of persecution” and “who has
demonstrated that race, religion, nationality, membership in a particular social
group, or political opinion was or will be at least one central reason for the
persecution.” Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012)
(internal quotation marks and citations omitted). We conclude that the evidence
does not compel a finding that any protected ground would be one central reason
for future persecution by Los Zetas. See Zhang, 432 F.3d at 344. According to
Torres-Coronado’s testimony, the Zetas are a criminal group motivated by a
desire for money. Actions based on a desire for money do not amount to
persecution based on a protected category. See Shaikh v. Holder, 588 F.3d 861,
864 (5th Cir. 2009). To the extent Torres-Coronado argues that he would be
persecuted for his refusal to join the Zetas, or for his refusal to cooperate because
of his religious beliefs and support for the rule of law, he has not shown that
these beliefs would be one central reason that the Zetas would seek to harm him.
      An alien seeking relief under the CAT must show that it is more likely
than not that he would be tortured upon return to his home country. Zhang, 432

                                         2
    Case: 12-60557     Document: 00512242991       Page: 3   Date Filed: 05/15/2013

                                   No. 12-60557

F.3d at 344-45. Torture is defined as “any act by which severe pain or suffering
. . . is intentionally inflicted on a person . . . when such pain or suffering is
inflicted by or at the instigation of or with the consent or acquiescence of a public
official or other person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1).
      As an initial matter, we find that the BIA reviewed Torres-Coronado’s
claim under the proper “more likely than not” standard. We also find that the
BIA properly reviewed his claim for “willful blindness” to torture by Mexican
officials. See Hakim v. Holder, 628 F.3d 151, 155-57. Turning to the merits of
his claim, Torres-Coronado asserts that, if he is returned to Mexico, he will be
subject to torture by Los Zetas or other criminal organizations and that Mexican
authorities will be aware of this but do nothing to stop it. We conclude that the
evidence does not compel a finding that Mexican officials will acquiesce to or be
willingly blind to any acts of torture.      The fact that officials try, but are
unsuccessful, in their efforts to apprehend criminal gangs does not satisfy this
standard. See Tamara-Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006); see
also Chen v. Gonzales, 470 F.3d 1131, 1142-43 (5th Cir. 2006).
      Therefore, his petition for review is DENIED.




                                         3